Title: To James Madison from Andrew Ellicott, 20 May 1803 (Abstract)
From: Ellicott, Andrew
To: Madison, James


20 May 1803, Lancaster. “I have enclosed a packet for our Minister Mr. Livingston at Paris. It contains a communication consisting principally of Astronomical observations for Mr. De Lambre one of the secretaries of the National Institute of France. I should not have troubled Mr. Livingston with it, had he not been so obliging as to request that he might be made the channel thro which my correspondence with the Institute passed.… Your attention to forwarding the packet with the first vessel by which you write to Mr. Livingston will confer a particular favour upon your friend.”
 

   
   RC (DLC); FC (DLC: Ellicott Papers). RC 1 p. FC is a letterpress copy. Enclosure not found.


